Citation Nr: 1332017	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome (GWS).

2.  Entitlement to service connection for a chronic disability manifested by swelling of both feet, to include as due to undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for a chronic disability manifested by exhaustion with dizzy spells, to include as due to undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to July 1975 and from February 2003 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in November 2010, which vacated a September 2008 Board decision as to the GWS service connection issue and remanded the matter for additional development.  The service connection claim issues for disabilities manifested by swelling of the feet and exhaustion with dizzy spells remanded by the Board in September 2008 were undisturbed.  The Board remanded these issues for additional development in September 2011 and April 2013.

The appeal arose from rating decisions in February 2005 and July 2006 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that in accordance with the instructions of the Board April 2013 remand the Veteran was scheduled for a VA examination in June 2013, but that he failed to either report for the examination or to provide an explanation for his failure to report.  VA records, however, show that correspondence sent to the Veteran at various addresses in April 2013 and July 2013 were returned as undeliverable.  As it is unclear if the Veteran was properly notified of his scheduled VA examination, the Board finds further development is required prior to appellate review.

The Court has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Court has also held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  

VA regulations provide that when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination an original compensation claim shall be rated based upon the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2012).  

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be taken to determine the Veteran's current mailing address.

2.  If a current mailing address is obtained, request that the Veteran identify and provide authorization for VA to obtain records from the "ENT" physician to whom he was referred by D.J.W., D.O., in July 2005.  Appropriate action must be taken upon the receipt of such authorization.

3.  If a current mailing address is obtained, schedule the Veteran for an appropriate VA examination for opinions as to the claimed disabilities manifested by complaints of swelling of both feet, to include bilateral lower extremities, and complaints of exhaustion with dizzy spells.  The claims files must be made available and reviewed by the examiner.  The examination report must reflect consideration of the Veteran's documented medical history and assertions and must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.

As it pertains to their respective disability, the examiner is asked to determine whether the Veteran's complaints pertaining to swelling of both feet, to include bilateral lower extremities, and complaints of exhaustion with dizzy spells are attributable to a known diagnosis.

If it is found that either or both complaints are attributable to known diagnoses, the examiner should so clearly state and then opine as to whether the diagnosed disability is at least as likely as not (i.e. a 50 percent or greater probability) had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If any complaints pertaining to swelling of both feet, to include bilateral lower extremities, and complaints of exhaustion with dizzy spells are not attributable to a known clinical diagnosis/es, then the examiner, as it pertains to their respective disability, should determine if there is affirmative evidence that the undiagnosed illness/es was/were not incurred during active service during the Persian Gulf War, or if there is affirmative evidence that the undiagnosed illness/es was/were caused by a supervening condition or event that occurred since the Veteran's departure from service during the Persian Gulf War.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

If the examiner cannot provide the requested opinions without resort to speculation, he or she should clearly state why that is the case.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

